EXHIBIT 10.1

INDEPENDENT DIRECTOR AGREEMENT
 
THIS INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) is made effective as of
July 23, 2012 by and between Terra Tech Corp. (the “Company”), and Steven J.
Ross (“Director”).


WHEREAS, the Company seeks to attract and retain as directors, capable and
qualified persons to serve on the Company’s board of directors (the “Board”);
and


WHEREAS, the Company has requested and received from Director certain
information regarding Director’s qualifications and fitness to serve on the
Board and has considered and relied upon the accuracy of such information in
offering Director the opportunity to serve on the Board; and
 
WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Service to the Board.


(a)     Service as a Director. Director will serve for a period of one year (the
“term’) as a director of the Company in accordance with the bylaws of the
Company and perform all duties as a director of the Company, including without
limitation (1) attending meetings of the Board, (2) serving on such committees
of the Board (each a “Committee”) to which Director has been appointed, (3)
attending meetings of each Committee of which Director is a member and (4)
performing Director’s duties on behalf of the Company in good faith and in a
manner that is not opposed to the best interests of the Company.


(b)     Service on Committees.  Director will serve on the following committees
and in the capacities stated:



 
Member
Chairperson
Audit Committee
√
√
Compensation/Nominating Committee
√
 
Corporate Governance Committee
√
 



To the extent Director serves as Audit Committee Chairperson, Director agrees
that Director is also serving as the financial expert for purposes of filings
before the Securities and Exchange Commission.


2.           Term.  The term of this Agreement shall commence as of the date of
Director’s appointment by the Board of Directors of the Company and shall
continue until the Director’s removal or resignation.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Compensation and Expenses.
 
(a)      Director Compensation.    In recognition of the services provided by
and to be provided by Director, the Company agrees to pay Director $2,000 per
month, commencing immediately following any financing, either debt or equity, in
excess of $1,000,000 that the Company receives during the term, and issue to
Director, an aggregate of 300,000 restricted shares of the Company’s common
stock (such payment and issuance, the “Compensation”), one-half (1/2) of the
shares to be vested on the date of appointment, and the remaining one-half (1/2)
of the shares to be vested on May 31, 2013. The Board reserves the right to
change the Compensation from time to time, to take into consideration the
responsibilities associated with different committees in setting Compensation
levels and to grant additional restricted shares periodically, which may vary
from the terms described in this section.  If Director ceases to serve as a
director on the Company’s Board at any time and for any reason prior to a grant
date associated with any restricted shares, all restricted shares described in
the restricted share agreement that have not been granted as of such time of
cessation of services will not be granted.  All such cancelled or forfeited
restricted shares shall be returned to the Company’s incentive pool.
  
(b)      Expenses.    The Company will reimburse Director for all reasonable,
out-of-pocket expenses, including business class airfare for board meetings,
approved by the Company in advance, incurred in connection with the performance
of Director’s duties under this Agreement (“Expenses”), upon submission of
receipts and a written request for payment. Such statement shall be accompanied
by sufficient documentary matter to support the expenditures.  The Company may
withhold from any payment any amount of withholding required by law.


(c)      Future Compensation and Benefits.    The Board, with the compensation
committee, reserves the right to determine the compensation for services
provided under this Agreement. The Board may from time to time authorize
additional compensation and benefits for Director, including stock options and
restricted stock.


 (d)     Insurance and Indemnification. This Agreement is conditional on the
Company’s commitment to obtain a directors’ and officers’ insurance policy as
soon as commercially reasonable, and in any event no later than immediately
following any debt or equity financing in excess of $1,000,000 during the term
of this Agreement, and an Indemnification Agreement satisfactory to the Director
is signed by the Company. The directors’ and officers’ insurance policy shall
have a minimum coverage limit of $3,000,000.


The Company has provided the Director with a summary of provisions of its
corporate by-laws and governing documents dealing with indemnification of
directors (the “Indemnification Provisions”).  To the fullest extent permitted
by applicable law, the Company agrees that it will not voluntarily change the
terms of such D&O Insurance or the Indemnification Provisions to the detriment
of the Director at anytime while he is entitled to benefit of such D&O Insurance
or Indemnification Provisions.


4.           Confidentiality.  The Company and Director each acknowledge that,
in order for the intents and purposes of this Agreement to be accomplished,
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company (“Confidential Information”).  Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.
 
 
2

--------------------------------------------------------------------------------

 


5.           Non-Compete.  During the term of this Agreement and for a period of
twelve (12) months following Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company's
Business”) for Director’s own benefit or for the benefit of any person or entity
other than the Company or any subsidiary or affiliate; or (ii) have any interest
as owner, sole proprietor, shareholder, partner, lender, director, officer,
manager, employee, consultant, agent or otherwise in any business competitive
with the Company's Business; provided, however, that Director may hold, directly
or indirectly, solely as an investment, not more than two percent (2%) of the
outstanding securities of any person or entity which are listed on any national
securities exchange or regularly traded in the over-the-counter market
notwithstanding the fact that such person or entity is engaged in a business
competitive with the Company's Business.  In addition, during the Restricted
Period, Director shall not develop any property for use in the Company’s
Business on behalf of any person or entity other than the Company, its
subsidiaries and affiliates.


6.           Termination.  With or without cause, the Company and Director may
each terminate this Agreement at any time upon ten (10) days written notice, and
the Company shall be obligated to pay to Director the compensation and expenses
due up to the date of the termination.  Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing Director
with immediate effect at any time for any reason.


7.           Amendments and Waiver.    No supplement, modification or amendment
of this Agreement will be binding unless executed in writing by both parties. No
waiver of any provision of this Agreement on a particular occasion will be
deemed or will constitute a waiver of that provision on a subsequent occasion or
a waiver of any other provision of this Agreement.
 
8.           Binding Effect.    This Agreement will be binding upon and inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.


9.           Severability.    The provisions of this Agreement are severable,
and any provision of this Agreement that is held by a court of competent
jurisdiction to be invalid, void, or otherwise unenforceable in any respect will
not affect the validity or enforceability of any other provision of this
Agreement.
 
10.         Governing Law.    This Agreement will be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.


11.         Notice.  Any and all notices referred to herein shall be sufficient
if furnished in writing at the addresses specified on the signature page hereto
or, if to the Company, to the Company’s address as specified in filings made by
the Company with the U.S. Securities and Exchange Commission.
 
12.         Assignment.  The rights and benefits of the Company under this
Agreement shall be transferable, and all the covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against, its successors
and assigns.  The duties and obligations of Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.
 
13.         Entire Agreement.  Except as provided elsewhere herein, this
Agreement sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.
 
14.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding for all purposes.


 


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.
 

  TERRA TECH CORP.           By:   /s/ Derek Peterson     Name: Derek Peterson  
  Title: Chief Executive officer           DIRECTOR           /s/ Steven J. Ross
    Name: Steven J. Ross           Address:                                

 
 
4

--------------------------------------------------------------------------------